ORDER
PER CURIAM.
Joe Niggeman (Niggeman) appeals from the judgment upon his conviction by a jury of stealing by deceit, Section 570.030, RSMo 1994, for which he was sentenced as a prior and persistent offender to fifteen years in prison. Niggeman claims the trial court erred in overruling his motion for a judgment of acquittal because the State failed to produce evidence sufficient to support a finding that Niggeman intended to deceive his victim. We find no error and affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).